DETAILED ACTION
This Office Action is in response to the application as originally filed on 09/04/2020. The detail office action to the pending claims 1-13 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US6145100 to Madduri in view of "Optimization of Clock Gating Logic for Low Power LSI Design”, September 2012, by Xin. (The comments in parentheses apply to the prior art document)

RE claim 1, Madduri discloses a debugging unit (e.g. Title and Abstract of Madduri), comprising: a register (e.g. Fig. 2 of Madurri), adapted to sample input data under control of a clock signal (e.g. Madduri, Col , 11, line 30-53; Col 21, line 14-30; Col 30, lines 39-47: the input signals to parallel port 214 are sampled on the rising edge of TCK; the debug port state machine 206 generates output signals for command decoding and generates debug register clock signals for register write operations; rising edge of the serial debug port register write TCK signal is detected by a first flip-flop 1210; and the output of the third flip-flop 1214 is qualified with a register enable signal generated by the command decode and processing block 208. The register enable signal is a gated signal used to clock the data to the registers of the Debug Registers 210)); and [….].  
The subject matter of claim 1 differs from Madduri in that Madduri does not explicitly disclose the feature: [a clock control unit, adapted to generate a control signal based on a clock enable signal to control the clock signal, so that the register is controlled to sample the input data in a validity period of the clock signal when the control signal is valid], as recited. However, Xin teaches or suggests, in the same technical field, a clock control unit, adapted to generate a control signal based on a clock enable signal to control the clock signal, so that the register is controlled to sample the input data in a validity period of the clock signal when the control signal is valid (see, for example, Xin, Fig. 2-2 and Pages 7, 15: the clock signal is propagated to the registers only when EN is 1, enable signal EN is usually connected to a latch before passing the AND (or OR) gate for keeping the pulse width of the clock; the clock signal is selectively switched off by the control signal for registers in the design when they do not need to change their state values). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the said feature disclosed by Madduri with Xin’s teaching or suggestion of including the clock gating into the debugging unit disclosed by Madduri in order to provide a solution that can adapt to an FPGA test and thereby provide a solution to checking a clock gating function of a chip circuit. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

RE claims 10 and 12-13, Madurri disclose a processor (e.g. Fig. 2 and Col. 34, lines 5-20 of Madurri), comprising: the debugging unit according to claim 1 (see the detailed analysis set forth above in rejecting the debugging unit according to claim 1); and a signal generation unit, adapted to generate a debugging signal for the debugging unit (e.g. Madduri, Col , 11, line 30-53; Col 21, line 14-30; Col 30, lines 39-47 and Col. 33, lines 45-50). 


Claims 2, 4-6, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Madduri in view of Xin further in view of "Gated Clock Conversion in Vivado Synthesis",  July 2019, by Xilinx (The comments in parentheses apply to the prior art document)

RE claims 2 and 11, Madduri disclose the debugging unit according to claim 1, as set forth above with the claim’s rejection.
The subject matter of claims 2 and 11 differs from Madduri in that Madduri does not explicitly disclose the claimed feature: [wherein the clock control unit is coupled to an enable interlace of the register, and Further adapted to generate a control signal based on the clock enable signal and an enable signal of the register; and the register comprises: an input interface, adapted to receive the input data: the enable interface, adapted to receive the control signal; a clock interface. adapted to receive the clock signal; and an output interlace, adapted to output data], as recited. However, Xin teaches or suggests, in the same technical field, […], further adapted to generate a control signal based on the clock enable signal and an enable signal of the register (e.g. Xin, Pages 6, 18-19); and the register comprises: an input interface, adapted to receive the input data (e.g. Xin Fig. 2-2) [….]; a clock interface. adapted to receive the clock signal (e.g. Xin Fig. 2-2); and an output interlace, adapted to output data (e.g. Xin Fig. 2-2). Neither Madduri nor Xin explicitly teach or suggest, the features wherein [the clock control unit is coupled to an enable interface of the register] and [the register comprises: the enable interface adapted to receive the control signal], as recited. However, Xilinx teaches the clock control unit that is coupled to an enable interface of the register (Fig. 6 and 8); the register comprises: an input interface, adapted to receive the input data (Fig. 6 and 8); a clock interface, adapted to receive the clock signal (Fig. 6 and 8); the enable interface adapted to receive the control signal (Fig. 6 and 8); and an output interface, adapted to output data (Fig. 6 and 8). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Madduri with Xin’s and Xilinx teachings or suggestions as noted above, for providing a solution that can adapt to an FPGA test and thereby provide a solution to checking a clock gating function of a chip circuit. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 2 and 11.

RE claim 4, Madduri disclose the debugging unit according to claim 2, as set forth above with the claim’s rejection. 
The subject matter of claim 4 differs from Madduri in that Madduri does not explicitly disclose the claimed feature: wherein the clock control unit comprises: an AND gate, wherein a first input port of the AND gate is adapted to receive the clock enable signal, a second input port of the AND gate is adapted to receive the enable signal of the register. and an output port of the AND gate is coupled to the enable interlace of the register.  However, Xin teaches or suggests, in the same technical field, wherein the clock control unit comprises: an AND gate, wherein a first input port of the AND gate is adapted to receive the clock enable signal, and an output port of the AND gate is coupled to the enable interface of the register (see for example, Figs. 2-4 and Page 18 of Xin). 
Neither Madduri nor Xin explicitly teach or suggest, the feature: wherein a second input port of the AND gate is adapted to receive the enable signal of the register. However, Xilinx teaches or suggests, in the same technical field, wherein a second input port of an AND gate is adapted to receive the enable signal of the register (see for example, Figs. 5-6 of Xilinx). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Madduri with Xin’s and Xilinx teachings or suggestions as noted above, for providing a solution that can adapt to an FPGA test and thereby provide a solution to checking a clock gating function of a chip circuit. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

RE claim 5, Madduri disclose the debugging unit according to claim 2, as set forth above with the claim’s rejection. 
The subject matter of claim 5 differs from Madduri in that Madduri does not explicitly disclose the feature: wherein the clock control unit comprises: a data selector, adapted to select under control of the clock enable signal, whether to output the enable signal of the register to the enable interface of the register, as recited. However, Xin teaches or suggests, in the same technical field, wherein the clock control unit comprises: a data selector, adapted to select under control of the clock enable signal, whether to output the enable signal of the register to the enable interface of the register (see for example, Xin Pages 7, 15, 17, 19).  Neither Madduri nor Xin explicitly teach or suggest, the feature: outputting the enable signal of the register to the enable interface of the register, as recited. However, Xilinx teaches or suggests, in the same technical field, outputting the enable signal of the register to the enable interface of the register  (see for example, Figs. 5-6, 8 and Pages 5-6 of Xilinx). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Madduri with Xin’s and Xilinx teachings or suggestions as noted above, for providing a solution that can adapt to an FPGA test and thereby provide a solution to checking a clock gating function of a chip circuit. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.

RE claim 6, Madduri disclose the debugging unit according to claim 2, as set forth above with the claim’s rejection. 
The subject matter of claim 6 differs from Madduri in that Madduri does not explicitly disclose the feature: wherein the clock control unit comprises: a data selector. adapted to select, under control of the enable signal of the register, whether to output the clock enable signal to the enable interface of the register, as recited. However, Xin teaches or suggests, in the same technical field, wherein the clock control unit comprises: a data selector. adapted to select, under control of the enable signal of the register (see for example, Xin Pages 7, 15, 17, 19), [….].  Neither Madduri nor Xin explicitly teach or suggest, the feature: [outputting the clock enable signal to the enable interface of the register], as recited. However, Xilinx teaches or suggests, in the same technical field,  outputting the clock enable signal to the enable interface of the register (see for example, Figs. 5-6, 8 and Pages 5-6 of Xilinx). Hence the prior art includes each element/feature claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify Madduri with Xin’s and Xilinx teachings or suggestions as noted above, for providing a solution that can adapt to an FPGA test and thereby provide a solution to checking a clock gating function of a chip circuit. Therefore one of ordinary skill in the art, such as an individual working in the field of debugging units and processor systems could have combined the features/elements as claimed by known methods, and that in combination, each element/feature merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.

Allowable Subject Matter
Claims 3, 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478. The examiner can normally be reached Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632